
	
		II
		Calendar No. 404
		111th CONGRESS
		2d Session
		S. 3100
		[Report No. 111–196]
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Mr. Risch (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 24, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To reinstate and extend the deadline for commencement of
		  construction of a hydroelectric project involving the Little Wood River
		  Ranch.
	
	
		1.Extension of time for Federal
			 Energy Regulatory Commission project involving Little Wood River
			 RanchNotwithstanding the time
			 period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that
			 would otherwise apply to the Federal Energy Regulatory Commission project
			 numbered 12063, the Federal Energy Regulatory Commission shall, at the request
			 of the licensee for the project, and after reasonable notice and in accordance
			 with the procedures of the Commission under that section—
			(1)extend the time
			 period during which the licensee is required to commence the construction of
			 project works to the end of the 3-year period beginning on the date of
			 enactment of this Act; or
			(2)if the license
			 for Project No. 12063 has been terminated, reinstate the license and extend the
			 time period during which the licensee is required to commence the construction
			 of project works to the end of the 3-year period beginning on the date of
			 enactment of this Act.
			
	
		May 24, 2010
		Reported without amendment
	
